Citation Nr: 1047488	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a separate rating for any neurological 
manifestations of the Veteran's service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 until June 1977.

The matter of service connection for a low back disability was 
previously before the Board of Veterans' Appeals (BVA or Board) 
in April 2004.  At that time, the Board granted service 
connection for a low back disability; a May 2004 rating decision, 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia granted a 60 percent evaluation for the 
service-connected lumbar spine disability.  

This case was previously before the Board in May 2009, at which 
time the Board denied a claim for an increased rating for his 
service-connected lumbar spine disability and remanded the issue 
of a separate rating for neurological symptomatology related to 
the Veteran's service-connected lumbar spine disability for 
additional development, specifically for a new VA examination, 
which has since been associated with the claims file.

The Veteran appears to have reported to his examiners 
complaints of erectile dysfunction, secondary to his 
service-connected lumbar spine disability.  Additionally, 
in a statement dated in July 2009, the Veteran raised a 
new claim for an earlier effective date for his back 
disability and unemployability.  The  the issues of 
erectile dysfunction, earlier effective date and 
unemployability have thus been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing held at the RO in March 2009.   



FINDING OF FACT

The evidence of record does not show that the Veteran's 
neurological symptomatology is related to his service or his 
service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for a separate rating for neurological 
manifestations of a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002), Diagnostic Code 5293 
(from September 23, 2002 until September 26, 2003) and 4.71a 
Diagnostic Code 5242 (beginning September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluations 
following the grant of service connection for a lumbar spine 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
medical records and reports of his post-service treatment.  He 
was also afforded a formal VA examination, most recently in July 
2009.  


	(CONTINUED ON NEXT PAGE) 
Merits of the Claim

The Veteran has essentially contended that he has neurological 
manifestations of his service-connected lumbar spine disability, 
which warrant separate ratings.  

During the course of this appeal the schedular criteria used to 
evaluate the Veteran's disability were amended effective 
September 23, 2002, after the date the Veteran's claim was 
received, and were again revised and amended effective September 
26, 2003.  As a result, the Board will evaluate the Veteran's 
disability under the criteria in effect before September 23, 
2002, the criteria that became effective on September 23, 2002 
and under the criteria that became effective September 26, 2003.

In this regard, the Board recognizes that the original rating 
criteria only addressed neurological findings in regards to 
intervertebral disc syndrome, under Diagnostic Code 5293 (2001).  
As such, separate ratings would not be applicable under that code 
prior to September 23, 2002.  However, Note 2 of the rating 
criteria that became effective September 23, 2002 and Note 1 of 
the General Rating Formula that became effective on September 26, 
2003, provide that any associated objective neurologic 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code.

The Veteran's service treatment records are generally negative as 
to neurologic abnormalities.  A March 22, 1977 service treatment 
record noted negative straight leg raising and no appreciable 
discomfort with hyperextension of the hips or hyperflexion; deep 
tendon reflexes were normal.  A March 30, 1977 service treatment 
record noted a denial of paresthesias to the legs.  The Veteran 
separation examination found his spine to be normal and to be 
neurologically normal.  The Veteran also denied recurrent back 
pain in his report of medical history.

An April 1999 VA Hospital electrodiagnostic medicine consultation 
noted that the Veteran had a history of low back pain with 
radiation to the right buttocks, and lateral thigh to dorsum of 
foot, as well as numbness, and leg weakness and occasionally 
giving out.  The examiner noted that nerve conduction studies of 
the right lower extremity were normal, except for a prolonged 
right H-reflex, but that the left H-reflex was normal.  The 
examiner also found the EMG of the right lower extremity to show 
increased insertional activity of S1 innervated muscles and right 
lumbosacral paraspinal muscles and diagnosed right S-1 
radiculopathy.

An August 29, 1999 private medical record noted that the Veteran 
had right leg S1 radiculopathy by bulging L4-L5.

A February 2000 VA neurosurgery report documented the Veteran's 
receipt of a L4-5 laminectomy and L4-5 discectomy.  The examiner 
noted that after the surgery he was brought to the recovery room, 
was stable and was moving both lower extremities.   

A May 2000 VA MRI found post-op changes at L4-L5, with soft 
tissue changes in the right anterior epidural space consistent 
with epidural fibrosis.  The soft tissue component that produces 
some deformity of the anterolateral aspect of the thecal sac was 
believed to represent the nerve root sleeve with enhancement of 
the L5 nerve root.  However, a July 2000 VA MRI noted post-op 
changes at L4-L5 with findings consistent with epidural fibrosis 
and no evidence of recurrent disc.  

In an August 2000 VA outpatient treatment record, the Veteran 
complained of occasional bowel incontinence when active that 
occurred approximately once a week.  

The Veteran received a VA examination in July 2001 for the back.  
He alleged pain in the mid and lower back area radiating to the 
upper back, buttocks and legs.    He also reported stiffness, 
numbness, weakness, and burning pain since 1996; weakness and 
numbness in the lower extremities since 1996; the inability to 
walk and stand without support since 2000 and impotence and 
constipation since 2000.

The July 2001 VA examiner noted no evidence of atrophy of the 
extremities, though muscle strength appeared to be decreased at 
4/5 power-wise in both lower extremities.  The examiner found 
motor function to be grossly intact, with decreased power in both 
lower extremities at 4/5 and decreased muscle strength in the 
arms and hands.  Sensory function showed hypoesthesia in both 
lateral aspects of the legs; reflexes were 1+ jerking in the 
lower extremities.  The examiner diagnosed the Veteran with 
recurrent pain, weakness, numbness of the lower extremities 
secondary to residual fibrosis.  

VA outpatient treatment records generally indicate numerous 
complaints of, or treatment for, back pain.  For example, an 
August 2001 VA outpatient treatment record noted chronic pain.  
The record also indicates numerous complaints of radiating pain.  

Private medical records similarly noted complaints of, or 
treatment for, back pain that radiated to the lower extremities, 
as in an August 2001 record by Dr. J.K.R., wherein the Veteran 
also denied urinary incontinence.  A January 2002 private medical 
record, by Dr. T.A.E., noted that the Veteran had back pain and 
arthritis, but no change in bowel or bladder problems; the 
Veteran had problems with erectile dysfunction.

A December 2001 VA neurosurgery note indicated that the Veteran 
had a new onset of right leg pain.  The examiner noted that the 
continuous back and leg pain after surgery was most likely 
secondary to epidural fibrosis.  

During a November 2004 VA examination, the Veteran reported 
burning, sharp and radiating pain.  The examiner found evidence 
of radiation of pain with motion, but no appreciable spasm; there 
was evidence of tenderness though leg raise to both right and 
left leg was questionable. 

The November 2004 VA examiner found evidence of intervertebral 
disc syndrome with associated radiculopathy of the lumbar spine 
in the sense of the sciatic nerve.  The examiner also found 
involvement of the sciatic nerve.  The examiner found the Veteran 
to not have any bowel or bladder dysfunction, though he did have 
erectile dysfunction.  

The November 2004 VA examiner found peripheral nerve examination 
to reveal involvement of the sciatic nerve, which was neuralgia, 
but no motor function involvement.  Sensory function was 
abnormal, involving paresthesias of the sciatic nerve and 1+ deep 
tendon reflexes.  

A March 2005 private medical record, by Dr. P.V., noted that the 
Veteran had no definite laminectomy defect, though there were 
changes to the vertebral body endplates at L4-5, suggesting 
chronic reaction to degenerative disc disease; there was mild 
disc bulging at L4-5 and no focal nerve root impingement.  At the 
L3-4 level, there was mild disc bulging and right lateral focal 
disc protrusion contacting the right L3 nerve root in the lateral 
aspect of the foramen and lateral to the foramen without 
significant displacement.  There was also moderate reactive 
changes in the vertebral body endplates at L4-5 secondary to 
degenerative changes; no evidence of dicitis or osteomyelitis.

In contrast, the April 2005 private medical record by D.M. for 
Dr. K.P.W., noted no sensory changes, 5/5 strength bilaterally, 
and 1+ deep tendon reflexes.  Dr. A.M.L., in June 2005, found his 
extremities to be diffusely hyporeflexic and diagnosed him with 
sacroiliac joint malalignment syndrome. 

An October 2006 VA examination reported the Veteran's complaints 
of pain radiating down the back of both of his legs.  The 
examiner found no signs of intervertebral disc syndrome with 
chronic and permanent root involvement.   The examiner also noted 
that the neurological examination of the lower extremities 
revealed normal motor and sensory function.

The Veteran received another VA examination in July 2009.  The 
Veteran reported continuous lower back pain that could involve 
the buttocks and posterior thighs.  He reported sensation 
involving the distal lower extremities bilaterally in a stocking 
distribution, which he described as "sizzling" and also 
"tingling" and was "very uncomfortable."  He noted it to be in 
a stocking distribution from the knees down and to affect the 
lower extremities equally.  The examiner noted a March 2005 MRI 
to indicate degenerative joint disease and L3-4 right lateral 
protrusion contacting right L3 root; also a 1999 EMG reported 
prolonged right H-reflex and increased insertional activity at S1 
muscles and lower lumbosacral paraspinals.  

The July 2009 VA examiner noted that the Veteran appeared to be 
in pain and would change position.  The examiner found strength 
of individual muscles of all extremities to be normal, but that 
vibratory sensation was slightly decreased for the distal lower 
extremities bilaterally.  The examiner found the Veteran to have 
chronic lower back pain that was predominantly 
mechanical/musculoskeletal.  

The July 2009 VA examiner noted that the Veteran experienced 
bilateral lower extremity symptoms.  The examiner found noted 
that the possibility that there is a component of radiculopathy 
to the lower extremity symptoms cannot be totally excluded, but 
that there was little objective support for this radiculopathy.  
The examiner further indicated that the Veteran had perceived 
lower extremity weakness, but that it was related to pain and 
examination found no weakness.  The examiner found no dermatomal 
sensory loss; the Veteran reported sensory symptoms in a stocking 
distribution involving both lower extremities that appeared to be 
related to polyneuropathy.  Additionally, although the Veteran 
had absent Achilles reflexes bilaterally, it could be due to S1 
radiculopathy or polyneuropathy.  The examiner found no specific 
problems with bladder/bowel or erectile dysfunction.  
Furthermore, although the MRI indicated a possible irritation of 
the right L3 nerve root, there were no other findings on the MRI 
to suggest a cause for radiculopathy and no evidence of 
neurogenic claudication.

The July 2009 VA examiner explained that independent of the back 
pain, the likely diagnosis was polyneuropathy, which is 
manifested by sensory symptoms in a stocking distribution in the 
lower extremities bilaterally and on examination by mild 
decreased vibratory sensation and absent Achilles reflexes.  The 
polyneuropathy was likely due to non-service-connected diabetes 
mellitus.  

The July 2009 VA examiner concluded that the Veteran had chronic 
low back pain of severe intensity and bilateral lower extremity 
symptoms.  However, if there were an element of radiculopathy, it 
appeared to be primarily manifested by pain.  The diagnosis of 
polyneuropathy was independent of the back pain and most likely 
due to diabetes mellitus.

In this case, the Veteran has not exhibited neurologic impairment 
stemming from his service-connected back disability that would 
necessitate a separate disability rating.  

Bowel or bladder impairment is not warranted.  In an August 2000 
VA outpatient treatment record, the Veteran complained of 
occasional bowel incontinence when active that occurred 
approximately one time a week.  However, other than that record, 
the medical evidence of record generally notes numerous instances 
of the Veteran's denying bowel or bladder impairment and 
examiners finding no bowel or bladder impairment.  For example, 
Dr. T.A.E., in January 2002, found no bowel or bladder problems.  
The November 2004 VA examiner found no bowel or bladder problems.   
The July 2009 VA examiner similarly specifically found no 
specific problems with the bladder or bowel.  

The Board finds the more recent VA and private medical opinions 
to be more indicative as to whether the Veteran has bowel or 
bladder impairment.  The later medical opinions are more 
consistent with each other.  Additionally, the August 2000 VA 
outpatient treatment record noted a complaint of occasional bowel 
incontinence was not attributed by the medical examiner to the 
Veteran's service-connected lumbar spine disability.  As such, no 
medical evidence is of record finding that the Veteran either has 
bowel or bladder impairment or that he has such impairment due to 
his lumbar spine disability.  

While the record does indicate that the Veteran has reported 
lower extremity pain, including of the sciatic nerve, at times, 
the most probative medical evidence of record has not identified 
any neurological pathology consistent with a separate 
neurological disability due to his service-connected back 
disability.  

The Board notes that there are some medical opinions finding that 
the Veteran has radicular pain due to his lumbar spine 
disability.  For example, the July 2001 VA examiner noted that 
the Veteran had recurrent pain, weakness, and numbness of the 
lower extremities secondary to residual fibrosis.  A December 
2001 VA neurosurgery note similarly noted continuous back and leg 
pain after surgery, most likely secondary to epidural fibrosis.  
The November 2004 VA examiner found peripheral nerve examination 
to reveal involvement of the sciatic nerve, which was neuralgia, 
but no motor function involvement.  

However, the more recent and more detailed VA examinations 
focusing on the question of the Veteran's complaints of radiating 
pain, do not support finding those symptoms to be part of his 
service-connected lumbar spine disability.  The October 2006 VA 
examination found the neurologic examination of the lower 
extremities to show normal motor and sensory function.  

The July 2009 VA examiner similarly found little objective 
support to find that the Veteran's radiculopathy is due to his 
lumbar spine disability.  The examiner found no weakness, no 
dermatomal sensory loss and noted that the Veteran reported 
sensory symptoms in a stocking distribution involving both lower 
extremities that appeared to be related to polyneuropathy.  The 
examiner specifically noted that although the MRI indicated a 
possible irritation of the right L3 nerve root, there were no 
other findings on the MRI to suggest a cause for radiculopathy 
and no evidence of neurogenic claudication.

The July 2009 VA examiner explained that independent of the 
Veteran's back pain, his likely diagnosis was polyneuropathy 
manifested by sensory symptoms in a stocking distribution in the 
lower extremities and that this polyneuropathy was likely due to 
non-service-connected diabetes mellitus.  The examiner noted that 
if an element of radiculopathy was present, it would primarily be 
manifested only by pain; the polyneuropathy was independent of 
the back pain.

The Board recognizes that the record contains competing medical 
opinions as to the characterization of the Veteran's pain and 
numbness.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  ("The probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.").

The Board may also find more recent medical opinions to be of 
greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) 
(affirming the denial of service connection and determining that 
"there is a plausible basis...supporting the conclusion that the 
more recent medical opinions were of greater probative value"); 
see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming 
the Board's decision when it "relied upon the most recent VA 
examination").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The Board finds the July 2009 VA examination to be the most 
probative as to the medical evidence of record.  The July 2009 VA 
examination was the most recent VA examination of record and 
included a review of the claims file.  Additionally, the examiner 
provided the most complete analysis and basis of his opinion 
regarding the Veteran's bilateral lower extremity symptoms, 
including a discussion of past medical evidence, an examination 
of the Veteran and a discussion of how his neurological symptoms 
more accurately meet the characteristics of polyneuropathy, due 
to his non-service-connected diabetes mellitus.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence).  The July 2009 VA 
examiner also specifically discussed information contained in the 
file, examined the Veteran and obtained a history from him.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact. 

The July 209 VA examiner specifically found the polyneuropathy to 
be unrelated to the Veteran's lower back pain.  Although the 
examiner found that the Veteran could possibly have an element of 
radiculopathy, due to the back, it was manifested by pain.  The 
record thus indicates that if the Veteran does in fact have 
radiculopathy due to his service-connected lumbar spine 
disability, the only manifestation is pain and there are no other 
neurological manifestations to warrant separate ratings.

The Board further notes that diseases of the peripheral nerves 
are rated based on level of paralysis not pain and that the July 
2009 VA examiner found no weakness or dermatomal sensory loss for 
a rating based on incomplete paralysis, such that a compensable 
rating would not be possible even if the Board were to rate his 
claimed neurological manifestations.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

There is no evidence of any other additional neurological 
deficiency to warrant a separate disability rating under the 
diagnostic codes pertinent to rating neurological disorders.  The 
medical evidence does not indicate that the Veteran experiences 
any bladder or bowel dysfunction.   Accordingly, a separate 
neurological rating is not warranted.


ORDER

A separate rating for neurological manifestations of the 
Veteran's service-connected lumbar spine disability is denied.

____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


